     Case 2:18-cv-03012-JAM-DMC Document 53 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY SOLOMON,                                    No. 2:18-CV-3012-JAM-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    JONATHAN SHELDON,
15                        Defendant.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for the appointment of counsel

19   (ECF No. 52).

20                   The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
     Case 2:18-cv-03012-JAM-DMC Document 53 Filed 06/16/20 Page 2 of 2

 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3
                    . . . Terrell demonstrated sufficient writing ability and legal knowledge to
 4                  articulate his claim. The facts he alleged and the issues he raised were not
                    of substantial complexity. The compelling evidence against Terrell made
 5                  it extremely unlikely that he would succeed on the merits.
 6                  Id. at 1017.

 7                  In the present case, the Court does not at this time find the required exceptional

 8   circumstances. Plaintiff provides no justifiable reason for the appointment of counsel. His motion

 9   simply states that, “[i]f possible I would really like a[] court appointed attorney to help me

10   proceed in the correct way and correct timing.” ECF No. 52, pg. 1. Such a statement is

11   insufficient to show exceptional circumstances.

12                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the

13   appointment of counsel (ECF No. 52) is denied.

14

15   Dated: June 15, 2020
                                                            ____________________________________
16                                                          DENNIS M. COTA
17                                                          UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        2
